                        Case 18-12773-BLS           Doc 8       Filed 12/13/18   Page 1 of 4



                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE


In re:                                                          Chapter 11

INTERTOUCH HOLDINGS LLC,                                        Case No. 18-12772 (BLS)

                                Debtor.


In re:                                                          Chapter 11

INTERTOUCH TOPCO LLC,                                           Case No. 18-12773 (BLS)

                                Debtor.


                     AFFIDAVIT OF JOSEPH L. CLASEN
 IN SUPPORT OF GWH’S EMERGENCY MOTIONS FOR (I) ENTRY OF AN ORDER
 DISMISSING DEBTORS’ BANKRUPTCY CASES PURSUANT TO SECTIONS 1112(b)
   AND/OR 305(a) OF THE BANKRUPTCY CODE AND (II) ENTRY OF AN ORDER
  GRANTING RELIEF FROM THE AUTOMATIC STAY PURSUANT TO SECTION
                     365(d) OF THE BANKRUPTCY CODE

STATE OF NEW YORK  )
                   )                         ss.:
COUNTY OF NEW YORK )

             JOSEPH L. CLASEN, being duly sworn, deposes and states as follows:

             1.         I am a Partner at the law firm of Robinson & Cole LLP, counsel for Gate

Worldwide Holdings LLC (“GWH”) in an action entitled Gate Worldwide Holdings LLC v.

interTouch Holdings LLC, et al., Index No. 650026/2018, filed in the Supreme Court of the State

of New York, County of New York (the “New York Action”).

             2.         This affidavit is submitted in support of GWH’s Emergency Motions for (I) Entry

of an Order Dismissing Debtors’ Bankruptcy Cases Pursuant to Sections 1112(b) and/or 305(a)

of the Bankruptcy Code and (II) Entry of an Order Granting Relief from the Automatic Stay

Pursuant to Section 365(d) of the Bankruptcy Code.


                                                            1
27532732.1 12/13/2018
               Case 18-12773-BLS         Doc 8       Filed 12/13/18   Page 2 of 4




       3.      A true and accurate copy of the Complaint, and exhibits attached thereto, filed by

GWH in the New York Action are attached as Exhibit 1. The New York Complaint was filed in

the New York Action at Docket Entry No. 1 and the Exhibits A through L were filed at Docket

Entry Nos. 2 through 13, respectively.

       4.      A true and accurate copy of GWH's Notice of Motion for Summary Judgment,

filed in the New York Action against the Debtors and other defendants is attached as Exhibit 2.

The Notice of Motion for Summary Judgment was filed in the New York Action at Docket Entry

No. 20.

       5.      A true and accurate copy of the transcript of the June 20, 2018 hearing in New

York Action is attached hereto as Exhibit 3.

       6.      A true and accurate copy of the Judgment Order, granting summary judgment in

favor of GWH in the amount of $49,658,725.62 is attached hereto as Exhibit 4. The Judgement

Order was filed in the New York Action at Docket Entry No. 91.

       7.      A true and accurate copy of the Stipulation and Order for the Public Sale of

Subject Collateral, signed by counsel for all parties and Judge Ostrager and entered in the New

York Action on August 27, 2018, is attached hereto as Exhibit 5. The Stipulation and Order was

entered in the New York Action at Docket Entry No. 123.

       8.      A true and accurate copy of the Court Notice selecting Traxi LLC as the broker

for the public sale of interTouch, entered on the docket on September 12, 2018, is attached

hereto as Exhibit 6. The Court Notice was entered in the New York Action at Docket Entry No.

124.




                                                 2
                Case 18-12773-BLS       Doc 8    Filed 12/13/18    Page 3 of 4




       9.     A true and accurate copy of the Notice of Motion to Confirm the Sale of

interTouch Holdings LLC,filed on October 30, 2018, is attached hereto as Exhibit 7. The Notice

of Motion to Confirm the Sale was filed in the New York Action at Docket Entry No. 134.

       10.    A true and accurate copy of an Affidavit of Anthony Pacchia, the Chief Executive

Officer of Traxi, LLC, is attached hereto as Exhibit 8. The Pacchia Affidavit was filed in the

New York Action at Docket Entry No. 144.

       1 1.   A true and accurate copy of the Defendants' Opposition to the Motion to Confirm

the Sale of interTouch Holdings LLC, filed on November 13, 2018, is attached hereto as Exhibit

9. The Opposition to the Motion to Confirm the Sale was filed in the New York Action at

Docket Entry No. 150.

        12.    A true and accurate copy of the transcript from the December 7, 2018 hearing in

the New York Action is attached hereto as Exhibit 10.

        13.    A true and accurate copy of email communications between GWH's counsel and

the New York Court on Saturday, December 8, 2018 is attached hereto as Exhibit 11.

        14.    A true and accurate copy of the Notices of Bankruptcy filed by the Debtors is

attached hereto as Exhibit 12.

        15.    A true and accurate copy of the Decision and Order on Motion to Confirm the

 Sale of interTouch Holdings LLC,filed on December 10, 2018, is attached hereto as Exhibit 13.

 The Decision and Order on Motion to Confirm the Sale was entered in the New York Action at

 Docket Entry No. 166.




                                                3
              Case 18-12773-BLS        Doc 8   Filed 12/13/18      Page 4 of 4




Dated: New York, New York
       December 13, 2018


                                                    ep    Cl

Subscribed and sworn
to before me on this
13th day of December, 2018




      Notary Public
                                       Brenda Fishman
My Commission Expires:        Notary Public, State of New York
                                      No. 01F16042451
                                 Qualified in Queens County
                             My Commission Expires 05-30-202-1--
